

Exhibit 10.115
FREE CASH FLOW PARTICIPATION AGREEMENT
 
This Cash Flow Participation Agreement (this "Agreement") is executed as of
February 26, 2008 by XFone, Inc., a Nevada corporation ("XFone"), and NTS
Holdings, Inc., a Texas corporation ("Holdings") to be effective on the date of
consummation of the transactions contemplated by the NTS Stock Purchase
Agreement (as defined herein) (the “Effective Date”).
 
RECITALS
 
Holdings and XFone are joint venturers in connection with the acquisition of NTS
Communications, Inc. (“NTS”).  Concurrently with the execution and delivery of
this Agreement, XFone is purchasing the issued and outstanding common stock of
NTS pursuant to and in accordance with that certain Stock Purchase Agreement
dated August 22, 2007, as amended, among NTS, XFone, and the shareholders of the
NTS which are parties thereto (the "NTS Stock Purchase Agreement").  XFone and
Holdings’ entering this Agreement is a condition to the fulfillment of their
joint venture for the consummation of the stock acquisition of the stock of
NTS.  XFone and Holdings wish to enter into this free cash flow participation
arrangement upon the terms and conditions set forth in this Agreement.
 
AGREEMENT
 
The parties, intending to be legally bound, agree as follows:
 
1.            DEFINITIONS
 
Capitalized terms not expressly defined in this Agreement shall have the
meanings ascribed to them in the NTS Stock Purchase Agreement.  For the purposes
of this Agreement, the following terms have the meanings specified or referred
to in this Section 1.
 
"Agreement"--this Cash Flow Participation Agreement, as amended from time to
time.
 
“Amortization Expense”– the cumulative amortization expense of the US Operations
as determined by XFone’s independent auditors in accordance with GAAP and
consistent with the financial statements for the US Operations, beginning with
the Effective Date through the end of the fiscal year in which the Effective
Date occurred and each fiscal year thereafter.
 
“Capital Expenditures”– the cumulative capital expenditures of the US Operations
as determined by XFone’s independent auditors in accordance with GAAP and
consistent with the financial statements for the US Operations, beginning with
the Effective Date through the end of the fiscal year in which the Effective
Date occurred and each fiscal year thereafter.
 
“Capitalized Expenses”– the cumulative expenses of the US Operations which are
capitalized rather than expensed at the time such expenses are incurred as
determined by XFone’s independent auditors in accordance with GAAP and
consistent with the financial statements for the US Operations, beginning with
the Effective Date through the end of the fiscal year in which the Effective
Date occurred and each fiscal year thereafter.
 

-1-

--------------------------------------------------------------------------------



“Change in Working Capital”– the cumulative positive or negative change in
Working Capital of the US Operations as determined by XFone’s independent
auditors in accordance with GAAP and consistent with the financial statements
for the US Operations, beginning with the Effective Date through the end of the
fiscal year in which the Effective Date occurred and each fiscal year
thereafter.
 
“Current Assets”shall mean the sum of those accounts required to be included in
the determination of current assets in accordance with GAAP and consistent with
the financial statementsfor the US Operations; provided that the foregoing
accounts shall be adjusted appropriately to exclude intercompany or similar
duplicating accounts.
 
“Current Liabilities”shall mean all the liabilities of the US Operations
required to be included in the determination of current liabilities in
accordance with GAAP and consistent with the financial statements for the US
Operations.
 
“Depreciation Expense”– the cumulative depreciation expense (other than
depreciation attributable to capitalized leases) of the US Operations as
determined by XFone’s independent auditors in accordance with GAAP and
consistent with the financial statements for the US Operations, beginning with
the Effective Date through the end of the fiscal year in which the Effective
Date occurred and each fiscal year thereafter.
 
"Effective Date"--the date stated in the first paragraph of the Agreement.
 
“Excess Free Cash Flow”– The amount by which the Free Cash Flow of the US
Operations exceeds (a) the Invested Capital plus (b) the cumulative Excess Free
Cash Flow in all prior years for which a Participation Amount has previously
been paid.
 
"Excess Free Cash Flow Date"– the date at which Excess Free Cash Flow shall have
been achieved by the US Operations.
 
"Fiscal Year"– XFone's fiscal year, as it exists on the Effective Date or as
changed from time to time.
 
"Free Cash Flow" – The cumulative cash flow of the US Operations as determined
by XFone’s independent auditors according to the following formula:  Net Income
plus Depreciation Expense plus Amortization Expense plus/minus Change in Working
Capital minus Capital Expenditures minus Capitalized Expenses plus Other
Non-Cash Expenses minus Other Non-Cash Income, plus any Sale Proceeds.
 
“Future Acquisitions”– any and all acquisitions and related transactions made by
XFone, directly or indirectly through its Subsidiaries which become a part of
its US Operations, including any acquisition structured as a merger,
consolidation, recapitalization, purchase or sale of assets or capital stock,
share exchange, or any similar transaction or business combination made by XFone
at any time following the Stock Purchase.
 
“GAAP”means United States generally accepted accounting principles as in effect
from time to time, consistently applied.
 

-2-

--------------------------------------------------------------------------------



“Invested Capital”– the invested capital of XFone determined as the sum of the
following:  1) the Purchase Price and Transaction Costs of the Stock Purchase;
2) the Purchase Price and Transaction Costs of all Future Acquisitions; and 3)
through the Excess Free Cash Flow Date, an annual return on XFone’s Invested
Capital of eight percent (8%) per year.
 
“Net Income”– The cumulative net income/loss of the US Operations as determined
by XFone’s independent auditors in accordance with GAAP and consistent with the
financial statements for the US Operations, beginning with the Effective Date
through the end of the fiscal year in which the Effective Date occurred and each
fiscal year thereafter.
 
 “Other Non-Cash Expenses”– the cumulative non-cash expenses of the US
Operations other than depreciation  and amortization expenses as determined by
XFone’s independent auditors in accordance with GAAP and consistent with the
financial statements for the US Operations, beginning with the Effective Date
through the end of the fiscal year in which the Effective Date occurred and each
fiscal year thereafter.
 
“Other Non-Cash Income”-- the cumulative non-cash income of the US Operations as
determined by XFone’s independent auditors in accordance with GAAP and
consistent with the financial statements for the US Operations, beginning with
the Effective Date through the end of the fiscal year in which the Effective
Date occurred and each fiscal year thereafter.
 
"XFone Common Stock" shall mean shares of the common stock of XFone.
 
"Person"--any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, or governmental body.
 
"Purchase Price"— shall mean the aggregate amount payable by XFone to any Person
in connection with the closing of the Stock Purchase or any Future
Acquisition(s), (whether in the form of cash, stock, options, warrants, or any
combination thereof) as set forth in the definitive agreement or any documents
executed in connection therewith, including any employment, consulting or
non-compete agreements applicable to such acquisition; provided that for
purposes of valuing any non-cash consideration, such consideration shall be
valued at the value it is assigned in the definitive agreement for such
transaction, or if no value is assigned for options or warrants, then they shall
be valued as of the closing date pursuant to the Black-Scholes option-pricing
model, assuming a 90% volatility of the underlying security.
 
“Sale Proceeds”– means the net proceeds when received of a bona fide sale of any
part but not all of the US Operations to a third party not affiliated with XFone
or Holdings and, to the extent such Sale Proceeds creates the right to a
Participation Amount under this Agreement, such Participation Amount shall be
paid in the form received by XFone from the acquiring third party in connection
with such sale.
 
"Stock Purchase"— the contemplated transactions pursuant to the NTS Stock
Purchase Agreement.
 
“Subsidiaries”– shall mean, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financialstatements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity securities or more than 50% of the voting securities or, in
the case of a partnership, more than 50% of the general partnership interests
are, as of such date, owned, controlled or held, directly or indirectly, by one
or more of the parent and its Subsidiaries.
 

-3-

--------------------------------------------------------------------------------


 
“Transaction Costs”– all costs and expenses (including but not limited to legal
fees) incurred by XFone in connection with the Stock Purchase and/or any Future
Acquisitions.
 
“US Operations”– the combined United States domestic operations of XFone USA,
Inc. and its Subsidiaries and NTS Communications, Inc. and its Subsidiaries
together with any Future Acquisitions.
 
“Working Capital”means the positive difference between the Current Assetsof the
US Operations and the Current Liabilitiesof the US Operations.
 
2.            FREE CASH FLOW PARTICIPATION RIGHTS.
 
(a)            General.  Upon the occurrence of the Excess Free Cash Flow Date,
Holdings will be eligible to receive for the Fiscal Year in which the Excess
Free Cash Flow Date occurs and each Fiscal Year thereafter five percent (5%) of
the Excess Free Cash Flow of US Operations as calculated by the Company’s
certified public accountant (the "Participation Amount").  The Participation
Amount will be payable to Holdings no later than thirty (30) calendar days
following completion of audited financial statements for XFone, Inc. for each
such Fiscal Year.  The Participation Amount shall be subject to all applicable
withholding and other applicable taxes as required by law.
 
(b)            Example.  Assume XFone has Invested Capital of $50 million
(comprised of Purchase Price of $42 million and Transaction Costs of $8 million
(bonuses, options, and other transaction costs), that there have been no Future
Acquisitions or Sale Proceeds and the Free Cash Flow of the US Operations is $20
million per year.  At the end of Year 1, XFone’s Invested Capital would be $54
million ($50 million x 1.08).  Since the Invested Capital exceeds the $20
million Free Cash Flow, there is no Excess Free Cash Flow from which a
Participation Amount would be required hereunder.  Likewise, in Years 2 and 3
when XFone’s Invested Capital is equivalent to $58.32 million and $63 million,
respectively, no Participation Amount would be triggered since the Free Cash
Flow is only $40 million for Year 2 and $60 million for Year 3.  However, in
Year 4 when XFone’s Invested Capital is equivalent to $68 million and the US
Operations’ Free Cash Flow is $80 million, Holdings would be entitled to a
Participation Amount based on the Excess Free Cash Flow of $12
million.  Accordingly, for Year 4 Holdings would be eligible to receive a
Participation Amount of $600,000 representing 5% of the Excess Free Cash
Flow.  Beginning in year 5 XFone would no longer accrue an 8% return on its
Invested Capital.  If the Free Cash Flow in Year 5 is $20 million, then the
Excess Free Cash Flow would be $20 million ($100M Free Cash Flow - $68M Invested
Capital - $12M Excess Free Cash Flow from prior years) and Holdings would be
entitled to a Participation Amount of $1,000,000 representing 5% of the Excess
Free Cash Flow.  If the Free Cash Flow in Year 6 is a negative $1 million and
the Free Cash Flow in Year 7 is $5 million and there is an acquisition in Year 7
equal to $1 million, then Holdings would not be entitled to a Participation
Amount in Year 6 since the Excess Free Cash Flow is a negative $1 million ($99M
Free Cash Flow - $68MInvested Capital - $32M Excess Free Cash Flow from Prior
Years), but Holdings would be entitled to a Participation Amount in Year 7 of
$150,000 representing 5% of the Excess Free Cash Flow in Year 7 of $3 million
($104M Free Cash Flow - $69M Invested Capital - $32M Excess Free Cash Flow from
Prior Years).
 

-4-

--------------------------------------------------------------------------------


 
3.            TERM OF AGREEMENT.
 
(a)            General.  The term of Holdings’ right to participate in the
Excess Free Cash Flow of the US Operations under this Agreement will be
perpetual, beginning in the fiscal year of the Excess Free Cash Flow Date and
extending in perpetuity, unless this Agreement is earlier terminated as provided
in subparagraph 3(b) hereof.
 
(b)            Termination Upon Sale of US Operations and Buyout.  In connection
with a bona fide sale of the entire US Operations, whether structured as a
merger, consolidation, recapitalization, purchase or sale of assets or capital
stock, share exchange, or any similar transaction or business combination
pursuant to which the US Operations are sold by XFone (as used in this
subparagraph (b), a “Sale”) to a third party purchaser not affiliated with XFone
or Holdings (as used in this subparagraph (b), a “Purchaser”), this Agreement
may, at the option of the Purchaser:
 
1) be retained by the Purchaser;
 
2) be terminated by the Purchaser, but only under the following circumstances
and upon the following buyout terms:
 
(i)  If the Sale involves the Sale of the US Operations only, then the Purchaser
may terminate this Agreement upon the Purchaser’s buyout of this Agreement by
paying to Holdings an amount equal to five percent (5%) of the purchase price to
be paid for the US Operations as set forth in the definitive agreement governing
such Sale with such amount paid in the same form as the purchase price being
received by XFone, Inc.
 
(ii)  If the Sale involves the sale of XFone, Inc. or substantially all the
assets of XFone, Inc., then the Purchaser may terminate this Agreement upon the
Purchaser’s buyout of this Agreement by paying to Holdings an amount as
calculated pursuant to the following formula:  ((Revenues of US Operations for
the fiscal year immediately preceding the year in which the Sale occurs divided
by Revenues of XFone, Inc. for fiscal year immediately preceding the year in
which the Sale occurs) times (five percent (5%) of the purchase of XFone, Inc.
as set forth in the definitive agreement governing such Sale)), with such amount
paid in the same form as the purchase price being received by XFone, Inc.
 
4.            WAIVER
 
The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by either party in exercising any
right, power, or privilege under this Agreement will operate as a waiver of such
right, power, or privilege, and no single or partial exercise of any such right,
power, or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege. To
the maximum extent permitted by applicable law, (a) no claim or right arising
out of this Agreement can be discharged by one party, in whole or in part, by a
waiver or renunciation ofthe claim or right unless in writing signed by the
other party; (b) no waiver that may be given by a party will be applicable
except in the specific instance for which it is given; and (c) no notice to or
demand on one party will be deemed to be a waiver of any obligation of such
party or of the right of the party giving such notice or demand to take further
action without notice or demand as provided in this Agreement.
 

-5-

--------------------------------------------------------------------------------


 
5.            BINDING EFFECT; DELEGATION OF DUTIES PROHIBITED
 
This Agreement shall inure to the benefit of, and shall be binding upon, the
parties hereto and their respective successors, assigns, heirs, and legal
representatives, including any entity with which XFone may merge or consolidate
or to which all or substantially all of its assets may be transferred. The
duties and covenants of Holdings under this Agreement, being personal, may not
be delegated.
 
6.            NOTICES
 
All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt), (b) sent by facsimile (with
written confirmation of receipt), provided that a copy is mailed by registered
mail, return receipt requested, or (c) when received by the addressee, if sent
by a nationally recognized overnight delivery service (receipt requested), in
each case to the appropriate addresses and facsimile numbers set forth below (or
to such other addresses and facsimile numbers as a party may designate by notice
to the other parties):
 
If to XFone:
 
c/o XFone, Inc.
Britannia House
960 High Road
London, N129RY
United Kingdom
 
Attention:
Guy Nissenson

 
Telephone:
+44 208-446-9494

 
Facsimile:
+44 208-446-7010

 
Email:
guy@xfone.com

 
with a copy to:
 
Watkins Ludlam Winter & Stennis, P.A.
633 North State Street (39202)
P. O. Box 427
Jackson, MS 39205-0427
 
Attention:
Gina M. Jacobs

 
Telephone:
601-949-4705

 
Facsimile:
601-949-4804

 
Email:
gjacobs@watkinsludlam.com

 

-6-

--------------------------------------------------------------------------------



If to Holdings:
 
Barbara Baldwin, President
5307 W. Loop 289
Lubbock, Texas 79414
Telephone:             806-788-2906
Facsimile:               806-788-3398
 
Email:
barbara.baldwin@ntscom.com

 
7.            ENTIRE AGREEMENT; AMENDMENTS
 
This Agreement, the NTS Stock Purchase Agreement, and the documents executed in
connection with the NTS Stock Purchase Agreement, contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior agreements and understandings, oral or written, between the parties hereto
with respect to the subject matter hereof. This Agreement may not be amended
orally, but only by an agreement in writing signed by the parties hereto.
 
8.            GOVERNING LAW
 
This Agreement will be governed by the laws of the State of Texas without regard
to conflicts of laws principles.
 
9.            JURISDICTION
 
Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement may be brought against either of the
parties in the courts of the State of Texas in Lubbock County, Texas, or, if it
has or can acquire jurisdiction, in the United States District Courts in Texas,
and each of the parties consents to the jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein. Process in any action or proceeding
referred  to in the preceding sentence may be served on either party anywhere in
the world.
 
10.            SECTION HEADINGS, CONSTRUCTION
 
The headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to "Section"
or "Sections" refer to the corresponding Section or Sections of this Agreement
unless otherwise specified. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word "including" does not limit the preceding words or
terms.
 
11.            SEVERABILITY
 
If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.
 

-7-

--------------------------------------------------------------------------------



12.            COUNTERPARTS
 
This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.
 
13.            WAIVER OF JURY TRIAL
 
THE PARTIES HERETO HEREBY WAIVE A JURY TRIAL IN ANY LITIGATION WITH RESPECT TO
THIS AGREEMENT.
 


 


 
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
 

-8-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned parties have executed and delivered this
Agreement as of the date above first written above.
 

 XFONE:      HOLDINGS:              XFone, Inc.      
NTS Holdings, Inc.
           
/s/Guy Nissenson
   
/s/ Barbara Baldwin
 
Guy Nissenson
   
Barbara Baldwin
 
President
   
President
 

 
 
-9-

--------------------------------------------------------------------------------


